UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 29, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 1-32227 CABELA’S INCORPORATED (Exact name of registrant as specified in its charter) Delaware 20-0486586 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Cabela Drive, Sidney, Nebraska 69160 (Address of principal executive offices) (Zip Code) (308) 254-5505 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to the filing requirements for at least the past 90days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act.(Check One): Large accelerated filerx Accelerated filer o Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $0.01 par value: 65,850,190 shares as of October 26, 2007. CABELA’S INCORPORATED FORM 10-Q QUARTERLY PERIOD ENDED SEPTEMBER 29, 2007 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 38 Item 4T. Controls and Procedures 38 PART II – OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. Submission of Matters to a Vote of Security Holders 39 Item 5. Other Information 39 Item 6. Exhibits 39 SIGNATURES 40 INDEX TO EXHIBITS 41 - 2 - TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1.Financial Statements CABELA'S INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in Thousands Except Par Value) (Unaudited) ASSETS September29, 2007 December 30, 2006 September 30, 2006 CURRENT ASSETS: Cash and cash equivalents $ 103,114 $ 172,903 $ 73,315 Accounts receivable, net of allowance for doubtful accounts of $2,084, $1,932 and $1,838 30,657 37,812 26,766 Credit card loans held for sale (Note 3) 158,939 136,072 91,400 Credit card loans receivable, net of allowances of $1,036, $699 and $592 (Note 3) 13,360 16,611 14,882 Inventories 669,544 484,414 504,399 Prepaid expenses and deferred catalog costs 63,858 42,502 63,011 Income taxes receivable 11,113 5,419 Other current assets 67,729 63,907 78,060 Total current assets 1,118,314 954,221 857,252 PROPERTY AND EQUIPMENT, NET 862,554 600,065 584,957 OTHER ASSETS: Land held for sale or development 34,186 20,947 8,903 Retained interests in securitized loans 46,378 39,033 40,033 Marketable securities 80,687 117,360 111,199 Other assets 22,655 19,604 17,192 Total other assets 183,906 196,944 177,327 Total assets $ 2,164,774 $ 1,751,230 $ 1,619,536 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 311,195 $ 239,285 $ 225,994 Unpresented checks net of bank balance 40,458 11,735 Accrued expenses and other liabilities 59,400 72,124 57,876 Gift certificates and credit card reward points 141,030 144,210 113,399 Accrued employee compensation and benefits 52,013 61,275 41,961 Time deposits 25,044 33,401 40,799 Short-term borrowings at financial services segment(Note 4) 50,000 6,491 Current maturities of long-term debt (Note 5) 26,760 26,803 27,356 Income taxes payable 17,267 Deferred income taxes 21,774 17,978 11,960 Total current liabilities 727,674 618,834 531,080 LONG-TERM LIABILITIES: Long-term debt, less current maturities (Note 5) 523,306 284,579 298,416 Time deposits 72,594 68,795 65,595 Deferred compensation 5,262 5,174 5,047 Deferred grant income and tenant allowances 24,083 9,550 12,813 Deferred income taxes 32,004 30,440 27,769 Other long-term liabilities 9,458 Total long-term liabilities 666,707 398,538 409,640 COMMITMENTS AND CONTINGENCIES (Note 9) STOCKHOLDERS’ EQUITY (Note 7): Preferred stock, $0.01 par value; 10,000,000 shares authorized, no shares issued or outstanding Common stock, $0.01 par value: Class A Voting, 245,000,000 shares authorized;65,843,844, 59,556,431 and 57,226,463 shares issued and outstanding 658 596 573 Class B Non-voting, 245,000,000 shares authorized:none, 5,807,305 and 8,073,205 sharesissued and outstanding 58 80 Additional paid-in capital 255,350 247,741 245,943 Retained earnings 515,031 485,148 431,796 Accumulated other comprehensive income (loss), net (646 ) 315 424 Total stockholders’ equity 770,393 733,858 678,816 Total liabilities and stockholders’ equity $ 2,164,774 $ 1,751,230 $ 1,619,536 See notes to unaudited condensed consolidated financial statements. - 3 - TABLE OF CONTENTS CABELA'S INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Dollars in Thousands Except Earnings Per Share) (Unaudited) Three months ended Nine months ended September 29, 2007 September 30, 2006 September 29, 2007 September 30, 2006 REVENUE: Merchandise sales $ 499,182 $ 450,821 $ 1,325,245 $ 1,171,493 Financial services revenue 44,749 37,392 121,497 98,946 Other revenue 2,878 2,240 13,357 12,082 Total revenue 546,809 490,453 1,460,099 1,282,521 COST OF REVENUE: Cost of merchandise sales 322,547 290,747 859,042 759,079 Cost of other revenue 37 (582 ) 1,671 2,894 Total cost of revenue (exclusive ofdepreciation and amortization) 322,584 290,165 860,713 761,973 SELLING, GENERAL AND ADMINISTRATIVE EXPENSES 199,879 173,437 542,397 464,949 OPERATING INCOME 24,346 26,851 56,989 55,599 OTHER INCOME (EXPENSE): Interest income 42 287 1,705 1,624 Interest expense (4,220 ) (4,794 ) (13,690 ) (12,929 ) Other income, net 1,004 2,000 5,353 7,600 Total other income (expense) (3,174 ) (2,507 ) (6,632 ) (3,705 ) INCOME BEFORE PROVISION FOR INCOME TAXES 21,172 24,344 50,357 51,894 PROVISION FOR INCOME TAXES 7,940 9,350 18,719 19,461 NET INCOME $ 13,232 $ 14,994 $ 31,638 $ 32,433 EARNINGS PER COMMONSHARE (NOTE 6): Basic $ 0.20 $ 0.23 $ 0.48 $ 0.50 Diluted $ 0.20 $ 0.23 $ 0.47 $ 0.49 WEIGHTED AVERAGE SHARES OUTSTANDING (NOTE 6): Basic 65,825,895 65,271,870 65,701,443 65,180,992 Diluted 67,031,102 66,484,306 67,317,482 66,492,421 See notes to unaudited condensed consolidated financial statements. - 4 - TABLE OF CONTENTS CABELA’S INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Nine months ended September 29, 2007 September 30, 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 31,638 $ 32,433 Adjustments to reconcile net income to net cash flows from operating activities: Depreciation 41,074 31,549 Amortization 530 669 Stock based compensation 3,468 2,627 Deferred income taxes 5,937 15,275 Other, net 803 2,194 Change in operating assets and liabilities: Accounts receivable 6,973 (2,516 ) Origination of credit card loans held for sale, net of collections (22,867 ) (13,710 ) Retained interests in securitized loans (5,845 ) (8,818 ) Inventories (180,696 ) (107,764 ) Prepaid expenses and deferred catalog costs (21,259 ) (20,129 ) Other current assets (3,601 ) (26,182 ) Land held for sale or development (10,614 ) 2,729 Accounts payable 28,776 42,422 Accrued expenses and other liabilities (12,320 ) 1,371 Gift certificates and credit card reward points (3,439 ) (7,721 ) Accrued compensation and benefits (9,800 ) (18,363 ) Income taxes payable/receivable (28,349 ) (36,854 ) Deferred compensation 88 (2,122 ) Deferred grant income and tenant allowances 14,064 2,093 Other long-term liabilities for unrecognized tax benefits and related interest 7,702 Net cash used inoperating activities (157,737 ) (110,817 ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures (259,501 ) (134,189 ) Purchases of marketable securities (10,052 ) (16,827 ) Maturities of marketable securities 1,105 928 Proceeds from retirement of marketable securities 43,970 53,000 Purchases of short-term investments (131,225 ) Proceeds from sales or maturities of short-term investments 131,225 Change in credit card loans receivable, net 1,955 (3,323 ) Change in cash reserves for retained interests (1,500 ) 3,250 Acquisition of net assets, net of cash received (9,281 ) Proceeds from disposition of property and equipment 3,905 Other, net 867 933 Net cash used in investing activities (228,532 ) (96,228 ) CASH FLOWS FROM FINANCING ACTIVITIES: Change in unpresented checks net of bank balance 40,458 (9,917 ) Change in time deposits, net (4,558 ) (3,094 ) Change in federal funds purchased, net (6,491 ) Borrowings on lines of credit, inventory financing and short-term borrowings 440,321 213,679 Repayments on lines of credit, inventory financing and short-term borrowings (191,678 ) (197,178 ) Proceeds from issuance of long-term debt 60,800 215,000 Payments on long-term debt (26,684 ) (28,092 ) Proceeds from exercise of employee stock options and stock purchase plan 3,499 3,148 Excess tax benefits from exercise of stock options 998 340 Payment of debt issuance costs (185 ) (449 ) Net cash flows provided by financing activities 316,480 193,437 NET DECREASE IN CASH AND CASH EQUIVALENTS (69,789 ) (13,608 ) CASH AND CASH EQUIVALENTS, beginning of fiscal year 172,903 86,923 CASH AND CASH EQUIVALENTS, end of period $ 103,114 $ 73,315 See notes to unaudited condensed consolidated financial statements. - 5 - TABLE OF CONTENTS CABELA’S INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Dollar Amounts in Thousands Except Share and Per Share Amounts) (Unaudited) 1.MANAGEMENT REPRESENTATIONS The condensed consolidated financial statements included herein are unaudited and have been prepared by Cabela’s Incorporated and its wholly-owned subsidiaries (the “Company”) pursuant to the rules and regulations of the United States Securities and Exchange Commission (“SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.The condensed consolidated balance sheet of the Company as of December 30, 2006, was derived from the Company’s audited consolidated balance sheet as of that date.All other consolidated financial statements contained herein are unaudited and reflect all adjustments which are, in the opinion of management, necessary to summarize fairly the financial position of the Company and the results of the Company’s operations and cash flows for the periods presented.All of these adjustments are of a normal recurring nature.All material intercompany balances and transactions have been eliminated in consolidation.Because of the seasonal nature of the Company’s operations, results of operations of any single reporting period should not be considered as indicative of results for a full year.These condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements for the fiscal year ended December 30, 2006. Reclassifications: Effective June 30, 2007, the Company classified the accrued interest receivable associated with its economic development bonds from accounts receivable to other current assets in the condensed consolidated balance sheets.Balances totaling $5,864 and $4,512 at December 30, 2006, and September 30, 2006, respectively, were reclassified to conform to the current presentation.The corresponding line items in the condensed consolidated statements of cash flows were also reclassified and there was no change in the total of net cash used in operating activities for the nine months ended September 30, 2006.Total current assets of the Company were not affected by this reclassification and there was no impact on cash flows or covenant provisions from this reclassification. Acquisition: On September 27, 2007, the Company purchased the net assets of an outdoors specialty retailer located in Winnipeg, Canada.The net assets acquired in this acquisition, which are not material, are included in the Company’s condensed consolidated balance sheet at September 29, 2007.The Company is in the process of valuing the net assets acquired.The Company expects to complete such valuation by the end of fiscal 2007.In connection with this acquisition, the Company entered into a revolving credit agreement dated September 19, 2007.As of September 29, 2007, the amount outstanding under this revolving credit agreement was $9,333. 2. CHANGE IN ACCOUNTING PRINCIPLES Inventories: Prior to fiscal 2007, cost was determined using the last-in, first-out (“LIFO”) method for all inventories except for a limited amount of inventory totaling $18,200 owned by Van Dyke Supply Company, Inc. and Wild Wings, LLC, wholly-owned subsidiaries of the Company, which used the first-in, first-out (“FIFO”) method.Effective December 31, 2006, the beginning of the Company’s 2007 fiscal year, management elected to change the Company’s method of valuing inventories from the LIFO method to the FIFO method.Due to merchandise unit cost increases for new and higher-priced product lines offered by the Company, and because ofthe market volatility for certain materials in the manufacture of other product lines (primarily firearms and ammunition), management believes that this change is preferable as the FIFO method better represents our inventory balances at current cost.Further, the adoption of the FIFO method enhances the comparability of the Company’s consolidated financial statements by changing to the predominant method utilized in the Company’s industry and conforms all of its inventories to the same accounting method.The effect of the change did not have a material impact to the Company’s condensed consolidated financial statements for the three and nine months ended September 29, 2007, and September 30, 2006, and for fiscal years 2006, 2005 and 2004 was not material to the Company’s consolidated financial statements.Because the effect of the change on all periods is not material, no adjustments have been made to the Company’s consolidated financial statements to reflect a retrospective application. - 6 - TABLE OF CONTENTS At December 30, 2006, $18,697 was included in the current portion of deferred income taxes payable in the Company’s condensed consolidated balance sheet related to the book-tax difference resulting from the LIFO method used for income tax purposes.Although the use of the LIFO method under income tax regulations requires conformity of methods for financial reporting purposes, it does allow selection of alternative methods of calculation.The Company’s LIFO calculation for income tax purposes utilizes a simplified LIFO approach which results in a book-tax difference. The change to the FIFO method in the first quarter of fiscal 2007 increased the current portion of income taxes payable by $4,674 and reduced the current deferred income tax liability by $4,674.The Company will incur a cash outlay of $18,697 over the next four years based on the Company’s election in its 2007 federal income tax return to change its method of accounting for inventory from LIFO to FIFO for income tax purposes. Uncertainty in Income Taxes: The Company adopted the provisions of Financial Interpretation No. 48 (“FIN 48”), Accounting for Uncertainty in Income Taxes—an Interpretation of FASB Statement No. 109, on December 31, 2006.FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.The recognition threshold requires that the Company determine whether it is more likely than not that a tax position will be sustained upon examination, and then the position is measured at the largest amount of the benefit that is greater than 50 percent likely of being realized upon ultimate settlement. Unrecognized tax benefits are tax benefits claimed on the Company’s tax returns that do not meet these recognition and measurement standards. As a result of the adoption of FIN 48, the Company recorded total liabilities for unrecognized tax benefits of $8,569.Of this amount, $966 after-tax was recorded as a one-time decrease to the Company’s beginning retained earnings for the cumulative effect of adopting FIN 48.The remaining amount was previously accrued under Financial Accounting Standards No. 5,
